Citation Nr: 0839364	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  05-17 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The veteran had active service from October 1963 to December 
1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the claim.

In a May 2006 rating decision, the RO granted an increased 
initial evaluation of 30 percent for PTSD, effective March 
2004.  Despite the grant of this increased initial 
evaluation, the veteran has not been awarded the highest 
possible evaluation.  As a result, he is presumed to be 
seeking the maximum possible evaluation.  The issue remains 
on appeal, as the veteran has not indicated satisfaction with 
the 30 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The veteran does not have flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (with 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment, or impaired abstract 
thinking.


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the 
veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
veteran's claim for an increased initial rating for PTSD 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  It has been held 
that once service connection is granted, the claim is 
substantiated and additional notice is not required.  Any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist in developing evidence, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which he authorized VA to 
request, have been obtained.  38 U.S.C.A. § 5103A.  VA has 
associated service treatment records and VA outpatient 
medical records with the claims folder.  Additionally, the 
veteran was afforded a VA examination in June 2008.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced by the Board's 
adjudication of the claim.  

II.  Entitlement to an Initial Rating Higher Than 30 Percent 
for PTSD

Service connection for PTSD was established by a September 
2004 rating decision, at which time a 10 percent rating was 
assigned, effective from March 2004.  The veteran's 
substantive appeal was received in May 2005.  Subsequently, 
the rating was increased to 30 percent in a May 2006 rating 
decision, effective March 2004.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Board notes that the appeal for a higher evaluation 
arises from the initial rating decision which established 
service connection for the post-traumatic stress disorder and 
assigned the initial disability evaluation.  Therefore, the 
entire rating period is to be considered, including the 
possibility of staged ratings (i.e., separate ratings for 
separate periods of time) based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The issue has 
been characterized accordingly.

The veteran is currently rated at 30 percent under 38 C.F.R. 
§ 4.130 Diagnostic Code 9411.  A rating of 30 percent is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupation tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130 Diagnostic Code 9411 (2008).  

The veteran is seeking an increased rating.  A rating of 50 
percent is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (retention 
of only highly learned material, forgetting to complete 
tasks); impaired judgment, impaired abstract thinking; 
disturbances of motivation and mood; and difficulty 
establishing and maintaining effective work and social 
relationships.  Id.  

The veteran is diagnosed with PTSD and was receiving 
treatment at a VA hospital.  The veteran was afforded a VA 
examination in September 2004.  During the examination, the 
veteran was alert and oriented to time, place and person.  
His memory was intact and his judgment fair.  The examiner 
stated that the effect of the PTSD did not seem to be 
disabling, but the veteran had difficulty keeping employment 
because of his physical mobility problems and physical pain.  
Additionally, the examiner stated that the veteran's 
psychosocial functioning seemed adequate and that the veteran 
was able to manage financial affairs.

During a June 2004 VA outpatient consultation, the veteran 
inquired about his PTSD symptoms.  However, the examiner 
stated the veteran did not exhibit any PTSD symptoms during 
that visit, and stated that the veteran's symptoms had 
subsided after a motor vehicle accident and when he began his 
sobriety. 

In March 2005, the veteran received a VA outpatient 
psychological evaluation.  During this consultation, the 
veteran was noted to be friendly, polite, talkative, and 
adequately groomed.  The veteran said he experienced 
nightmares weekly, intrusive thoughts about trauma in 
Vietnam, estrangement from others, difficultly concentrating, 
hypervigilance, and exaggerated startle response.  

In April 2006, the veteran was afforded an additional VA 
examination.  At that time, he was currently seeing a VA 
outpatient psychiatrist on a regular basis since 1995.  
During the examination, the veteran reported nightmares, 
flashbacks, and intrusive thoughts of Vietnam.  He stated he 
avoided the news and television shows about wars.  The 
veteran also stated he had increased startle response, 
hypervigilance, and increased irritability.  

The veteran was afforded the most recent VA examination in 
June 2008.  During the examination, the veteran indicated 
that his PTSD symptoms have improved over the past several 
years.  However, he does have persistent symptoms of 
hypervigilance, exaggerated startle response, and outbursts 
of anger.  The veteran reported very occasional nightmares 
about his combat experiences and stated that he continues to 
get Viet Nam recollections triggered by war shows, rain, and 
loud noises.  He maintains some hypervigilance and 
exaggerated startle response, but they are mild in severity.  
His remote memory, recent memory, and immediate memory were 
all normal. Although the veteran is not working, the examiner 
stated that his unemployment is due to physical disability.  
The examiner stated the veteran appears to be in a period of 
remission currently, and that he maintains good relationships 
with family members, but is not close to anyone else.  The 
veteran's Global Assessment of Functioning (GAF) score was 
65, over the past two years.  A GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994) (DSM-IV).  The veteran's GAF score of 65 
indicates some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. 

The Board has considered the full history of the veteran's 
service-connected post-traumatic stress disorder.  A rating 
higher than 30 percent is not warranted because the veteran 
does not have flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (with 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment, or impaired abstract 
thinking.  Such manifestations are not noted in the VA 
outpatient records, the VA examination report or the 
veteran's own contentions.  In this case, his symptoms do not 
approximate the requirements necessary to grant an increased 
rating.  Also, the disorder does not appear to have changed 
significantly during this initial rating period so as to 
warrant a staged rating.  See Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).

Accordingly, the veteran does not meet the criteria to 
warrant an initial disability rating higher than 30 percent 
under Diagnostic Code 9411, and his claim must be denied.


ORDER

Entitlement to an initial rating higher than 30 percent for 
PTSD is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


